SUB-ITEM 77O DREYFUS NEW YORK AMT-FREE MUNICIPAL BOND FUND On May 20, 2016, Dreyfus New York AMT-Free Municipal Bond Fund (the "Fund"), purchased 3,940 General Obligation Bonds due August 1, 2032 issued by the City of New York (CUSIP No. 64966MBK4) (the "Bonds") at a purchase price of $124.58 per Bond, including underwriter compensation of 0.450%. The Bonds were purchased from Merrill Lynch, Pierce, Fenner & Smith Incorporated, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Academy Securities, Inc. Barclays Capital Inc. Blaylock Beal Van, LLC BNY Mellon Capital Markets, LLC Bonwick Capital Partners, LLC Citigroup Drexel Hamilton, LLC Fidelity Capital Markets FTN Financial Capital Markets Goldman, Sachs & Co. Hilltop Securities J.P. Morgan Securities LLC Janney Montgomery Scott LLC Jefferies LLC Loop Capital Markets LLC Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities Morgan Stanley & Co. LLC Oppenheimer & Co. Inc. PNC Capital Markets LLC Raymond James & Associates, Inc. RBC Capital Markets, LLC Rice Financial Products Company Roosevelt & Cross Inc. Samuel A. Ramirez & Co., Inc. Siebert Brandford Shank & Co., L.L.C. Stern Brothers & Co. Stifel, Nicolaus & Company, Inc. TD Securities (USA) LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC The Williams Capital Group, L.P. Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on July 19, 2016. These materials include additional information about the terms of the transaction.
